Citation Nr: 1025433	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a lipoma of the forehead, also 
claimed as residuals of head injury.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral cataracts.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for left arm disability.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for right arm disability.

5.  Whether new and material evidence has been received to reopen 
a claim of service connection for left leg disability.

6.  Whether new and material evidence has been received to reopen 
a claim of service connection for right leg disability.

7.  Entitlement to service connection for mental disability 
manifested by anxiety and abnormal dreams.

8.  Entitlement to service connection for a disorder manifested 
by dizziness and fainting.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for dental disorders.

11.  Entitlement to service connection for a disorder manifested 
by chest pain and a throbbing heart beat.

12.  Entitlement to service connection for injury of the lower 
coccyx.

13.  Entitlement to service connection for injury of the 
testicles.

14.  Entitlement to service connection for a groin disorder.

15.  Entitlement to service connection for sexual dysfunction, to 
include erectile dysfunction.

16.  Entitlement to service connection for a disorder manifested 
by nocturia.

17.  Entitlement to service connection for a disorder manifested 
by bone pain.

18.  Entitlement to service connection for a disorder manifested 
by general weakness.


REPRESENTATION

Appellant represented by:	Florida Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the St. Petersburg, Florida Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a May 2007 rating decision, the RO declined to reopen a 
previously denied claim of entitlement to service connection for 
a lipoma of the forehead, also claimed as residuals of head 
injury.  In a July 2008 rating decision, the RO denied reopening 
of previously denied claims of service connection for bilateral 
cataracts and for disabilities of the left arm, right arm, left 
leg, and right leg.  The RO also denied service connection for 
mental disability manifested by anxiety and abnormal dreams, for 
a disorder manifested by dizziness and fainting, for tinnitus, 
for dental disorders, for a disorder manifested by chest pain and 
a throbbing heart beat, for injury of the lower coccyx, for 
injury of the testicles, for a groin disorder, for sexual 
dysfunction to include erectile dysfunction, for a disorder 
manifested by nocturia, for a disorder manifested by bone pain, 
and for a disorder manifested by general weakness.

In March 2010, the Veteran had a hearing before the undersigned 
sitting at the RO.  A copy of the transcript is of record.

In a March 2010 statement, the Veteran asserted that 
glasses with the wrong prescription, provided by the VA 
Medical Center (VAMC) in Bay Pines, Florida, caused damage 
to his vision.  The Veteran's statement appears to raise 
an issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability caused by VA treatment.  
That issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over that issue, and it is referred 
to the AOJ for appropriate action.  

The issues of reopening the previously denied claims of 
entitlement to service connection for bilateral cataracts and for 
disabilities of the left arm, right arm, left leg, and right leg, 
and the issues of service connection for mental disability 
manifested by anxiety and abnormal dreams, for a disorder 
manifested by dizziness and fainting, for tinnitus, for dental 
disorders, for a disorder manifested by chest pain and a 
throbbing heart beat, for injury of the lower coccyx, for injury 
of the testicles, for a groin disorder, for sexual dysfunction to 
include erectile dysfunction, for a disorder manifested by 
nocturia, for a disorder manifested by bone pain, and for a 
disorder manifested by general weakness, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal an April 2002 rating decision 
denying service connection for head injury, nor an April 2004 
rating decision denying service connection for a lipoma of the 
forehead claimed as residual to head injury.

2.  The evidence received since April 2004 does not tend to 
demonstrate that a forehead hematoma and lipoma observed many 
years after service are causally related to service.




CONCLUSIONS OF LAW

1.  The April 2002 and April 2004 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since April 2004 is not material to a 
claim of service connection for forehead lipoma and head injury 
residuals; the April 2004 decision is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has stated that the requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Dingess/Hartman, 
supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Insufficiency in the timing or content of VCAA notice is 
harmless, however, if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In a February 2007 letter, the RO provided VCAA notice with 
respect to his claim to reopen a claim for service connection for 
forehead lipoma and head injury residuals.  The RO issued that 
letter prior to the May 2007 rating decision denying the claim.  
In the February 2007 letter, the RO advised the Veteran what 
information and evidence was needed to reopen the claim, and what 
information and evidence was needed to substantiate a claim for 
service connection.  The RO informed the Veteran what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The RO also 
advised the Veteran how VA determines disability ratings and 
effective dates.  Moreover, the notice letter complied with Kent.  
Accordingly, no further development is required with respect to 
the duty to notify.

With respect to the request to reopen a claim of service 
connection for forehead lipoma and head injury residuals, VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including service treatment records, 
post service treatment records, and the transcript of the Travel 
Board hearing that the Veteran had in March 2010 before the 
undersigned Acting Veterans Law Judge.  VA need not contain 
examinations or obtain medical opinions regarding the likely 
etiology of the forehead lipoma and head injury residuals.  VA's 
duty under 38 C.F.R. § 3.1459(c)(4) to obtain a medical 
examination or opinion applies to a claim to reopen only if new 
and material evidence is received.  VA has substantially complied 
with the notice and assistance requirements; and the Veteran is 
not prejudiced by a decision on that claim at this time.

Application to Reopen Claim of Service Connection
for Forehead Lipoma and Head Injury Residuals

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In a July 2001 claim, the Veteran sought service connection for 
several disorders, including head injury.  In an April 2002 
rating decision, the RO denied service connection for head 
injury.

A rating decision becomes final when a claimant does not file a 
notice of disagreement (NOD) within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  The Veteran did not file a notice 
of disagreement during the year following the April 2002 rating 
decision, and that decision therefore became final.

In an October 2003 claim, the Veteran again requested service 
connection for a head injury.  In an April 2004 rating decision, 
the RO denied service connection for a lipoma of the forehead, 
claimed as a residual of head injury.  In June 2004, the Veteran 
sent a statement directly to the Board, providing a history of a 
claimed head injury during service.  The Board forwarded the 
Veteran's correspondence to the RO.  In September 2004, the RO 
informed the Veteran that the April 2004 rating decision would 
not be reconsidered unless he filed a notice of disagreement 
(NOD) or submitted additional evidence.  The claims file does not 
contain any indication that the Veteran submitted additional 
evidence or an NOD to the RO within a year after the April 2004 
rating decision.  Therefore, the April 2004 rating decision 
became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that claim 
is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The 
Court has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be reopened 
and evaluated in light of all of the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In January 2007, the Veteran requested service connection for a 
head injury incurred during service.  In a May 2007 rating 
decision, the RO found that new and material evidence had not 
been received.  Hence, the RO declined to reopen of a claim of 
service connection for a lipoma of the forehead, claimed as 
residual of head injury.  The Veteran appealed that rating 
decision.

Under the applicable VA regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on any 
basis (not only since the last time that the was disallowed on 
the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The most 
recent final disallowance of the Veteran's forehead lipoma and 
head injury claim was the April 2004 rating decision.  The Board 
will consider whether new and material evidence has been received 
since that decision.

The evidence that was associated with the claims file in April 
2004 included service treatment records, VA medical records, and 
statements from the Veteran.  The service treatment records 
include the report of a medical examination of the Veteran in 
April 1962, for entrance into service.  The examiner noted the 
condition of the Veteran's head and face to be normal.  In 
January 1964, he was seen for a headache, described as a probable 
sinus headache.  Skull x-rays did not show any abnormality.  A 
May 1965 separation examination showed normal findings and the 
Veteran denied any disorder affecting the forehead or head in an 
accompanying report of medical history.  

In a July 2001 claim, the Veteran reported that he fell during 
service in 1962, and sustained injury to his head.  He also 
indicated that he had developed headaches and vision problems as 
a result of that incident.  

The evidence contained at the last final rating decision also 
included records of VA medical treatment of the Veteran from 2000 
through March 2004.  In January 2001 treatment notes, a history 
of surgeries the Veteran had undergone included a 1983 removal of 
a cyst from the head.  In a primary care visit in October 2003, 
the Veteran reported having had a head injury during service.  He 
indicated that there had been a lump on his forehead for about 30 
years.  He stated that the lump was biopsied in 1984, and that 
the results were negative.  The Veteran requested surgery to 
remove the lump.  The treating physician observed a 3 by 3 
centimeter lipoma on the Veteran's forehead.  The physician 
indicated that the Veteran's request for excision could be 
addressed through a plastic surgery consultation.

In an October 2003 claim, the Veteran reported that he sustained 
a head injury during service, during physical fitness training in 
basic training.  He stated that he injured his head a second time 
during service, during advanced individual training, when he was 
performing security duty, and he fell on a walkway and hit his 
head on a rail.  He indicated that he had received outpatient 
surgery for the condition in 1983 or 1984 at the Miami Airport 
Clinic.  He related that he had been seen for the condition at a 
VA facility in October 2003, and that he was to be scheduled for 
outpatient surgery to again remove a lump from his forehead.  In 
a January 2004 statement, the Veteran again reported having 
sustained head injuries on two occasions during service.

The evidence that has been added since April 2004 includes 
additional post-service medical records, and more statements from 
the Veteran, including a transcript of the Veteran's testimony at 
the March 2010 Travel Board hearing.

In a June 2004 statement, the Veteran wrote that he sustained a 
head injury some years before he entered service.  He stated that 
the injury occurred while he was at a Boy Scouts camp in Long 
Island, New York.  He reported that at that time he had a four by 
four hematoma on his head, and that the swelling subsided before 
he entered service.  He stated that he sustained a new head 
injury in service in 1962, during basic training at Fort Dix, New 
Jersey.  With that second injury, he reported, the hematoma 
increased in size.  He reported that he went for advanced 
individual training to Fort Bliss, Texas, and while there he fell 
over a launching missile rail, and again injured his head.  He 
stated that he later was assigned to service in Germany, and that 
the duty location did not have access to American military 
medical treatment.  The Veteran wrote that the head injury 
remained present after service and continued to exist.  He 
indicated that in 1972 the head injury and its appearance caused 
him difficulty in finding gainful employment.

Records of VA outpatient treatment of the Veteran in 2005 to 2008 
were also added to the claims file since the last final rating 
decision in 2004.  Such records do not address any current 
residuals of a head injury.

In a January 2007 statement, the Veteran reported that he had 
injured his head during service while participating in physical 
fitness training in basic training.  He stated that he had 
injured his head a second time during advanced infantry training, 
when he was performing security duty, and he fell on a walkway 
and hit his head on a rail.  He reported that he had surgery in 
1983 or 1984 to remove a lump from his forehead.  In a February 
2007 statement, the Veteran indicated that his head injuries 
during service were not medically treated.

In a November 2007 statement, the Veteran reported having 
sustained two head injuries during service, the first while at 
Fort Dix, New Jersey, and the second while at Fort Bliss, Texas.  
He stated that after the second injury he went immediately to the 
infirmary.  He indicated that the medical technician who treated 
him diagnosed bursitis, arthritis, and osteoporosis.  The Veteran 
indicated that these diagnoses were incorrect, and that his 
injuries at Fort Dix and Fort Bliss were head injuries.  He 
stated that when he was separated from service in 1965, he had a 
large lump on his forehead, residual to head injury.  He reported 
that the lump was removed by a flight surgeon with the Federal 
Aviation Administration (FAA).  He indicated that the lump had 
returned since that surgery, and was presently a hematoma about 
the size of a quarter.

In a February 2008 statement, the Veteran reported that he had a 
head injury and other medical problems when he was transferred to 
Fort Bliss in 1962.  He stated that he was later stationed in 
Germany, where there was no U.S. hospital, and his injuries went 
untreated.  In August 2008 statements, the Veteran indicated that 
during his service in Germany he was stationed far from any 
American hospital, and was unable to get treatment for his head 
injury and other injuries.

In a VA outpatient treatment record dated in April 2008, he 
reported that two days earlier he had fallen at a grocery store, 
and had hit his head against a display.  The treating physician 
indicated that there was no bruising and no knot on the Veteran's 
head.

At his March 2010 hearing, the Veteran reported that he first 
sustained a head injury before service, while at Boy Scouts camp 
in Long Island.  He stated that he was hit in the head by a rock 
that someone threw, and that he saw a doctor at the time.  He 
said that the injury had subsided by the time he entered service 
several years later, and was not noted on examination when he 
entered service.  He indicated that during basic training at Fort 
Dix he fell, and a bump on his head swelled.  He stated that at 
his next service location, Fort Bliss, in 1962, he fell and hit 
his head on a metal rail, and his head swelled up.  He stated 
that the medic who saw him at Fort Bliss diagnosed his head 
injury as bursitis.  He indicated that he continued to have 
problems, including headaches and trouble focusing his right eye, 
but that American medical treatment was not available at his next 
service location, in Germany.  He noted that he did receive 
treatment at a German hospital when he had measles.

The Veteran reported that he continued to have problems related 
to the head injury after service.  He described the problems as 
headaches and problems with vision and balance.  He indicated 
that he did not receive medical attention for those problems 
until 1983, when he had an FAA physical while he was enrolled in 
a commercial pilots program.  He reported that the FAA physician 
noted a hematoma on his head, and did a biopsy and determined 
that it was benign.  He related that he had ongoing problems 
including headaches, episodes of triple vision, and balance 
problems.

In May 2010, the Veteran submitted a copy of a letter indicating 
that the FAA had provided him with copies of his FAA medical 
records dating from 1976 to 2010.  The Veteran submitted a copy 
of a page from the report of an August 1982 medical examination.  
The report indicates that a large hematoma on the forehead was 
evacuated in August 1982, and that tissue biopsy showed that it 
was a benign lipoma.

The Veteran's statements since April 2004 repeat his earlier 
accounts of having sustained two head injuries during service.  
The Veteran has indicated that he saw a medic after a 1962 fall 
and head injury at Fort Bliss, but that the medic misdiagnosed 
his condition as shoulder bursitis.  In any event, the essence of 
his statements to the effect that he sustained head injuries in 
service is redundant and duplicative of the evidence already of 
record in 2004.
 
The 1982 FAA medical record that was received in 2010 is new as 
it had not previously been reviewed by agency decisionmakers.  
Again, the FAA record shows that in 1982 the Veteran had a 
forehead hematoma which was evacuated and found to be negative on 
biopsy.  However, the existence of a lipoma was known based on 
the evidence in the claims file at the last final April 2004 RO 
denial.  As the newly received 1982 FAA report was silent 
regarding the history of the hematoma, it does not tend to show 
any relationship between the hematoma and events during the 
Veteran's service.  As such, it is not material in that it fails 
to raise a reasonable possibility of substantiating the claim.  
No other evidence added to the record since April 2004 tends to 
suggest that any current head symptomatology may be of service 
origin.  Accordingly, the new evidence therefore is not material 
to the claim.  As evidence that is both new and material has not 
been added since the April 2004 denial, the Board denies the 
appeal to reopen the claim.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of service connection for a lipoma 
of the forehead and head injury residuals is denied.


REMAND

As noted above, in the July 2008 rating decision, the RO denied 
reopening of previously denied claims for service connection for 
bilateral cataracts and for disabilities of the left arm, right 
arm, left leg, and right leg.  The RO also denied service 
connection for mental disability manifested by anxiety and 
abnormal dreams, for a disorder manifested by dizziness and 
fainting, for tinnitus, for dental disorders, for a disorder 
manifested by chest pain and a throbbing heart beat, for injury 
of the lower coccyx, for injury of the testicles, for a groin 
disorder, for sexual dysfunction to include erectile dysfunction, 
for a disorder manifested by nocturia, for a disorder manifested 
by bone pain, and for a disorder manifested by general weakness.  
The RO sent that rating decision to the Veteran with a cover 
letter dated July 29, 2008.

In an August 2008 statement, the Veteran stated that he had 
received the RO's July 29, 2008, letter.  He noted that he had 
the right to appeal the decision to the Board.  He went on to 
write: "Here is my Notice of Disagreement."

A rating decision becomes final when a claimant does not file an 
NOD within one year after the decision is issued.  38 U.S.C.A. 
§ 7105.  A written communication expressing dissatisfaction or 
disagreement with a rating decision and a desire to contest the 
result will constitute an NOD.  While special wording is not 
required, the NOD must be in terms which can reasonably be 
construed as disagreement with the determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2009).  In the August 2008 
statement, the Veteran identified the July 2008 rating decision.  
He stated that he was giving his NOD with the decision and wished 
to appeal the decision to the Board.  The August 2008 statement 
constitutes an NOD with the July 2008 rating decision.

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO) must prepare and send to the 
claimant a statement of the case (SOC).  38 C.F.R. § 19.26 
(2009).  The RO has not sent the Veteran an SOC addressing his 
appeal of the claims denied in the July 2008 rating decision.  
The Court has indicated that when a claimant submits an NOD, and 
the RO does not issue an SOC on the issues addressed by the NOD, 
the Board should remand the issue to the RO for the issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The 
Board therefore remands the case, with respect to those claims 
denied in the July 2008 rating decision, to the RO to issue an 
SOC.

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative a 
statement of the case addressing the issues 
of reopening previously denied claims for 
service connection for bilateral cataracts 
and for disabilities of the left arm, right 
arm, left leg, and right leg, and addressing 
the issues of service connection for mental 
disability manifested by anxiety and abnormal 
dreams, for a disorder manifested by 
dizziness and fainting, for tinnitus, for 
dental disorders, for a disorder manifested 
by chest pain and a throbbing heart beat, for 
injury of the lower coccyx, for injury of the 
testicles, for a groin disorder, for sexual 
dysfunction to include erectile dysfunction, 
for a disorder manifested by nocturia, for a 
disorder manifested by bone pain, and for a 
disorder manifested by general weakness.  
Advise the Veteran and his representative of 
the time limit in which he may file a 
substantive appeal as to those issues.  If 
appeal of those issues is timely perfected, 
return the issues to the Board for appellate 
consideration, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


